DETAILED ACTION
Status of the claims
	Claims 1-13, 16-18, 20-22 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (PGPub 2019/0370760) in view of Zhou et al. (PGPub 2018/0158036) and in further view of Schuller et al. (PGPub 2019/0287200) and in further view of Nagla et al. (PGPub 2018/0018723), in view of Floyd (US 10666767).
As to claim 1, Kundu discloses a method, comprising: in response to a vehicle having an accident: receiving, at a computing node in a peer-to-peer network of computing nodes, data about the accident (Fig. 1, Paragraph 18, 22, 29: vehicle data); generating, in the computing node, a record of the data (Paragraph 31, 81-82: accident data); storing, in persistent storage at the computing node, a copy of the record (Paragraph 25: stored copy); and transmitting the record from the computing node via peer-to-peer connections to computing nodes in the peer-to-peer network (Fig. 1, Paragraph 22: peer nodes), and in response to an inquiry about the accident at the computing node: providing, at the computing node, the record (Fig. 6, Paragraph 54: accident query); and participating, by the computing node, in a determination of a network consensus in the peer-to-peer network about the record, wherein each of the computing nodes in the peer-to-peer network is configured to determine a vote for a validity of the record based on copies of records in that each computing node, wherein the validity of the record is determined based on the votes (Paragraph 25: consensus protocol).
	Kundu does not explicitly disclose wherein when receiving the record, each of the computing nodes in the peer-to-peer network is configured to store a copy of the record and broadcast the record to one or more additional computing nodes in the peer-to-peer network to cause the one or more additional computing nodes to store one or more additional copies of the record.
	Zhou discloses wherein when receiving the record, each of the computing nodes in the peer-to-peer network is configured to store a copy of the record and broadcast the record to one or more additional computing nodes in the peer-to-peer network to cause the one or more additional computing nodes to store one or more additional copies of the record (Paragraph 87: copy of ledger is broadcasted, nodes add to their copy of the ledger).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu to store copies as taught by Zhou.
The motivation for such a modification would be to allow for better security and independent verification of the chain.
Kundu in view of Zhou does not explicitly disclose wherein the validity of the record is determined based on a majority of the votes or the votes reaching a number that exceeds a threshold number of nodes confirming the validity of the record; wherein the validity of the record is determined further based on a digital signature in the record being a verified digital signature.
Schuller discloses wherein the validity of the record is determined based on a majority of the votes or the votes reaching a number that exceeds a threshold number of nodes confirming the validity of the record (Paragraph 107: threshold number of votes).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu in view of Zhou to use vote thresholds as taught by Schuller.
The motivation for such a modification would be to increase the security and data validity of the stored information.
Kundu in view of Zhou and in further view of Schuller does not explicitly disclose wherein the validity of the record is determined further based on a digital signature in the record being a verified digital signature.
Nagla discloses wherein the validity of the record is determined further based on a digital signature in the record being a verified digital signature (Paragraph 88: validate digital signatures) 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu in view of Zhou and in further view of Schuller to use signatures as taught by Nagla.
The motivation for such a modification would be to ensure integrity of vehicle records (Nagla; Paragraph 88).
Kundu in view of Zhou and in further view of Schuller does not explicitly disclose wherein the computing nodes in the peer-to-peer network are configured to determine the validity of the record based on the digital signature before storing the copy of the record.
Floyd discloses wherein In various embodiments, the network participant may be configured to receive data blocks over the distributed networks, validate the data block based upon a digital signature included in the received data block, and/or then store the received data block in a memory. (col. 6, line 43-48)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu in view of Zhou and in further view of Schuller to use signatures as taught by Floyd.
The motivation for such a modification would be to ensure integrity of vehicle records.

	As to claim 2, Kundu in view of Zhou discloses wherein the receiving the data, at the computing node, comprises receiving the data over a communications network (Kundu; Fig. 1: communication between the nodes).
As to claim 3, Kundu in view of Zhou discloses wherein the data is collected by the vehicle (Kundu; Paragraph 18, 29: sensor data).
As to claim 6, Kundu in view of Zhou discloses wherein the data is collected by a machine external of the vehicle (Kundu; Paragraph 18, Fig. 8: other nodes that are not vehicles).
	As to claim 7, Kundu in view of Zhou discloses wherein the machine comprises the computing node (Kundu; Fig. 1: computing nodes).
	As to claim 8, Kundu in view of Zhou discloses wherein the receiving the data, at the computing node, comprises receiving the data over a communications network from the machine (Kundu; Fig. 1: communication network).
	As to claim 9, Kundu in view of Zhou discloses wherein the data is collected by the vehicle and a machine external of the vehicle (Kundu; Fig. 1: collected by computing nodes).
	As to claim 16, Kundu in view of Zhou discloses wherein at least part of the received data is derived from or comprises data collected by the vehicle and stored in memory of an event data recorder (EDR) of the vehicle or a data storage device communicatively coupled to the EDR before the accident (Paragraph 18, 29: vehicle sensor data relating to the event).
		


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (PGPub 2019/0370760) in view of Zhou et al. (PGPub 2018/0158036) and in further view of Schuller et al. (PGPub 2019/0287200) and in further view of Nagla et al. (PGPub 2018/0018723), in view of Floyd (US 10666767), and in further view of Avery et al. (PGPub 2019/0377336).
As to claim 4, Kundu in view of Zhou does not explicitly disclose wherein the vehicle comprises the computing node.
Avery discloses wherein the vehicle comprises the computing node (Paragraph 30: vehicle as other nodes in the network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu in view of Zhou to use vehicles as taught by Avery.
The motivation for such a modification would be to provide better vehicle to vehicle communication records.
As to claim 5, Kundu in view of Zhou and in further view of Avery discloses wherein the receiving the data, at the computing node, comprises receiving the data over a communications network from the vehicle (Avery; Paragraph 45: communication methods).


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (PGPub 2019/0370760) in view of Zhou et al. (PGPub 2018/0158036) and in further view of Schuller et al. (PGPub 2019/0287200) and in further view of Nagla et al. (PGPub 2018/0018723), in view of Floyd (US 10666767), and in further view of Chang (PGPub 2013/0300552).
As to claim 10, Kundu in view of Zhou does not explicitly disclose wherein the machine is another vehicle in the accident.
	Chang discloses wherein the machine is another vehicle in the accident (Paragraph 8: data is gathered from other vehicles after collision).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu in view of Zhou to exchange information as taught by Chang.
The motivation for such a modification would be to ensure all relevant data regarding the accident is collected and stored.
As to claim 11, Kundu in view of Zhou and in further view of Chang discloses wherein the record is a first record, wherein the computing node is a first computing node (Kundu; Fig. 1: computing nodes), and wherein the vehicle comprises the first computing node and the other vehicle in the accident comprises a second computing node in the peer-to-peer network (Chang; Paragraph 8: data is gathered from other vehicles after collision) and wherein the method further comprises: receiving, at the second computing node, second data about the accident (Kundu; Fig. 1, Paragraph 18, 22, 29: vehicle data, Chang; Paragraph 8: vehicle information); generating, in the second computing node, a second record of the second data (Chang; Paragraph 30: both vehicles have own information to exchange); storing, in persistent storage at the second computing node a copy of the second record (Kundu; Paragraph 25: stored copy); and transmitting the second record from the second computing node via peer-to-peer connections to computing nodes in the peer-to-peer network (Kundu; Fig. 1, Paragraph 22: peer nodes), wherein when receiving the second record, each of the computing nodes in the peer-to-peer network is configured to store a copy of the second record and broadcast the second record to one or more additional computing nodes in the peer-to-peer network to cause the one or more additional computing nodes to store one or more additional copies of the second record (Zhou; Paragraph 87: copy of ledger is broadcasted, nodes add to their copy of the ledger); and in response to an inquiry about the accident at the second computing node: providing, at the second computing node, the second record (Kundu; Fig. 6, Paragraph 54: accident query); and participating, by the second computing node, in a determination of a network consensus in the peer-to-peer network about the second record, wherein each of the computing nodes in the peer-to-peer network is configured to determine a vote for a validity of the second record based on copies of records in that each computing node, wherein the validity of the second record is determined based on the votes (Kundu; Paragraph 25: consensus protocol).
As to claim 12, Kundu in view of Zhou does not explicitly disclose wherein the validity of the second record is determined based on a majority of the votes.
Schuller discloses wherein the validity of the second record is determined based on a majority of the votes (Paragraph 106: using the block that has the greatest number of votes).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu in view of Zhou to use vote majority as taught by Schuller.
The motivation for such a modification would be to increase the security and data validity of the stored information.
As to claim 13, Kundu in view of Zhou does not explicitly disclose wherein the validity of the second record is determined based on the votes reaching a number that exceeds a threshold number of nodes confirming the validity of the second record.
Schuller discloses wherein the validity of the second record is determined based on the votes reaching a number that exceeds a threshold number of nodes confirming the validity of the second record (Paragraph 107: threshold number of votes).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu in view of Zhou to use vote thresholds as taught by Schuller.
The motivation for such a modification would be to increase the security and data validity of the stored information.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (PGPub 2019/0370760) in view of Zhou et al. (PGPub 2018/0158036) and in further view of Schuller et al. (PGPub 2019/0287200) and in further view of Nagla et al. (PGPub 2018/0018723), in view of Floyd (US 10666767) and in further view of Wang (PGPub 2019/0279750).
As to claim 17, Kundu in view of Zhou does not explicitly disclose wherein the data about the accident is a preselected subset of data from a larger dataset, and wherein the selection of certain parts of the larger dataset for the preselected subset is according to size of each one of the certain parts being below a predetermined size threshold.
	Wang discloses wherein the data about the data is a preselected subset of data from a larger dataset, and wherein the selection of certain parts of the larger dataset for the preselected subset is according to size of each one of the certain parts being below a predetermined size threshold (Paragraph 137: only data size smaller than a threshold is stored in the blockchain).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu in view of Zhou to filter size as taught by Wang.
The motivation for such a modification would be to ensure the blockchain storage size does not get too big for the nodes to be able to store the information.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (PGPub 2019/0370760) in view of Wang (PGPub 2019/0279750), in view of Leise (US 10719501).
As to claim 18, Kundu discloses a method comprising: receiving, by a computing device of a vehicle, data stored in memory of an event data recorder (EDR) of the vehicle or a data storage device communicatively coupled to the EDR (Paragraph 18, 29: vehicle sensor data relating to the event); and sending over a communications network, by the computing device, the selected parts of the data to a computing node in a peer-to-peer network of computing nodes so that the computing node generates a record of the selected parts of the data and stores in persistent storage a copy of the record so that the computing node is configured to transmit the record via peer-to-peer connections to computing nodes in the peer-to-peer network at will or upon requests by the computing nodes. (Paragraph 25, 54: stored copy and retrieval request) wherein the receiving the stored data by the computing device of the vehicle only occurs when the computing device predicts that the vehicle is about to be in an accident (Paragraph 29, 66: when accidents occur or predict when accidents will occur), when the computing devices determines that the vehicle is in an accident, or when the computing device determines that the vehicle has been in an accident within a predetermined period of time.
Kundu does not explicitly disclose selecting, by the computing device, certain parts of the received data according to size of each part of the certain parts.
	Wang discloses selecting, by the computing device, certain parts of the received data according to size of each part of the certain parts (Paragraph 137: only data size smaller than a threshold is stored in the blockchain).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu to filter size as taught by Wang.
The motivation for such a modification would be to ensure the blockchain storage size does not get too big for the nodes to be able to store the information.
Kundu does not explicitly disclose wherein the computing device only sends the selected parts of the data after determining a validity of the selected parts of the data.
Leise discloses Node C 106 may validate the transaction at 306, and if the transaction is valid, transmit the transaction at 308 to Node B 104B. (col. 9, line 54-57)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Kundu to only sends the selected parts of the data after determining a validity of the selected parts of the data as taught by Wang.
The motivation for such a modification would be to ensure the selected data’s integrity. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including newly cite references Floyd (US 10666767) and Leise (US 10719501).

Applicant’s argument regarding claim 18 (page 4) is not persuasive. Specifically, Applicant argues that “This again does not teach or suggest the combination of elements recited in claims 1 or 18. In particular, though paragraph 185 states that blocks may be created, Nagla does not teach or suggest any determining of a validity of a record prior to being stored, as recited in claims 1 and 18.”
However, nowhere in claim 18 it claims “determining of a validity of a record prior to being stored, as recited in …18.”

This office action is made Non-final due to applicant’s argument regarding claim 1 is persuasive. 


Allowable Subject Matter
Applicant’s arguments with respect to claim 20 have been fully considered and are persuasive.  Therefore, claims 20-22 are allowed.



                                                                                                      Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784. The examiner can normally be reached 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGMIN FAN/Primary Examiner, Art Unit 2685